Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments, see page 5, line 13, filed 21 July 2021, with respect to the rejection of Claims 1 and 10 under 35 U.S.C. 102(a)(1) as being anticipated by Takano et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2017/014145 A1), hereinafter Takano, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
2.	Applicant’s arguments, see page 5, line 13, filed 21 July 2021, with respect to the rejection of Claims 1, 4, 6-7, and 9-10 under 35 U.S.C. 102(a)(2) as being anticipated by Oshiumi et al. (Japanese Patent Publication No. JP 2018-090660 A), hereinafter Oshiumi, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
3.	Applicant’s arguments, see page 5, line 13, filed 21 July 2021, with respect to the rejection of Claim 11 under 35 U.S.C. 103 as being unpatentable over Takano and further in view of Utsumi et al. (United States Patent Publication No. US 2018/0011401 A1), hereinafter Utsumi, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
5.	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-2, 4-5, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani.
7.	Regarding Claims 1-2, 4-5, 7-8, and 10, Uetani teaches (p. 2, col. 1, line 63 to p. 3, col. 4, line 11) a base component which exhibits changed solubility in a developing solution under action of acid. Uetani teaches (p. 2, col. 1, line 63 to p. 3, col. 4, line 11) the base component contains a polymeric compound having a structural unit containing an acid decomposable group that exhibits increased polarity by the action of an acid. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) an acid generator component which generates acid upon exposure.
8.	Furthermore, Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an arylene group, an alkylene group, an alkenylene group or a divalent alicyclic group; provided that the divalent alicyclic group may contain a hetero atom in the alicyclic structure. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an alkylene group or a divalent alicyclic group. Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) Ya01 of the present application representing an alkylene group having 1 to 8 carbon atoms.
9.	However, Uetani teaches (p. 3, col. 4, line 23 to p. 7, col. 12, line 67) a compound represented by general formula (D0-1) of the present application, if not for teaching 10 carbons in the moiety labeled R01 of the general formula (D0-1) of the present application, whereas the present application has the limitation of 11 to 30 carbons. MPEP § 2144.09 states that chemical structures of close structural similarity, including differences of number of carbons in an alkyl group, presents a prima facie case of obviousness. Given that Uetani teaches R01 of the general formula (D0-1) of the present application being 10 carbons and the present application claims 11 carbons, such a prima facie case of obviousness applies.

10.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable by Uetani et al. (United States Patent Publication No. US 6,068,962 A), hereinafter Uetani, and further in view of Kamakura et al. (World Intellectual Property Organization (WIPO) Publication No. WO 2016/088648 A1 utilizing United States Patent Publication No. US 2018/0011401 A1 as an English language equivalent), hereinafter Kamakura.
11.	Regarding Claim 11, Uetani teaches all of the elements of the present claimed invention as set forth in Claim 10 above. Uetani however fails to specifically disclose the acid generator component containing an onium salt having a hydroxy group in an anion moiety.
12.	Kamakura teaches (Paragraphs [0024-0097]) the acid generator component containing an onium salt having a hydroxy group in an anion moiety. Kamakura teaches (Paragraph [0022]) sufficient acid strength upon active energy ray irradiation, as well as excellent resolution in lithography and reduced line width roughness (LWR) in a fine pattern.
13.	It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Uetani to incorporate the teachings of Kamakura to comprise an acid generator component containing an onium salt having a hydroxy group in an anion moiety. Doing so would allow for sufficiently high acid strength of the acid generator, as well excellent resolution in lithography and reduced line width roughness (LWR) in a fine pattern, as recognized by Kamakura.



Conclusion
14.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
15.	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
16.	Any inquiry concerning this communication should be directed to RICHARD D CHAMPION at telephone number (571) 272-0750. The examiner can normally be reached on 8 a.m. - 5 p.m. Mon-Fri EST.
17.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DUANE SMITH can be reached at (571) 272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
18.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
/R.D.C./Examiner, Art Unit 1737

/PETER L VAJDA/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        05/04/2022